DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  As to claim 1, the prior art of record(s) (closest prior art Kusch et al., US 8,981,727 B2) fails to teach a component bank configuration circuit structured to interpret a port electrical interface description of the multi-port power converter from an external tool communicatively coupled to the controller and in combination with the other limitations of the base claim.
As to claim 2, the prior art of record(s) (closest prior art Kusch et al., US 8,981,727 B2) fails to teach a component bank configuration circuit structured to interpret a port electrical interface description of a multi-port power converter from an external tool communicatively coupled to the controller and in combination with the other limitations of the base claim.
As to claim 3, the prior art of record(s) (closest prior art Kusch et al., US 8,981,727 B2) fails to teach interpreting a port electrical interface description of a multi-port power converter from an external tool communicatively coupled to a controller of the multi-port power converter and in combination with the other limitations of the base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Information disclosure statement
Examiner acknowledges and verifies the IDS dated 03/08/2021 & 09/03/2020. 
Response to Arguments
Applicant’s arguments, see remarks, filed on 03/08/2021, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of claim 3 has been withdrawn based on corresponding amendment. Drawings dated 03/08/2021 are acknowledged.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONY M PAUL whose telephone number is (571)270-1608.  The examiner can normally be reached on M-F 8 am to 4 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/ANTONY M PAUL/			
Primary Examiner of Art Unit 2837	03/15/2021